DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the term “specific” is a relative and/or subjective term which renders the claim indefinite. The term “specific” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
For the purpose of further examination, the limitation “at least one first specific condition” has been interpreted as “at least one first condition.” 

Claims 2-9 depend from claim 1 and therefore inherit all deficiencies of claim 1 discussed above.

Claim 4 recites the limitation “close to” line 8. The limitation renders the claim indefinite because term “close” is a relative and/or subjective term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether “close to” is within a certain error rate, e.g., ± 1% vs. ± 50%, and whether a certain % is close vs. not close to accuracy requires a subjective judgement. In addition, an example error of ± 1% may be considered “close to” being 
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
For the purpose of further examination, the claim has been interpreted as performing a type of validation, e.g., determining error rate, obtaining an accuracy measure, etc.

Claim 5 is rejected using the same rationale as applied to claims 1 and 10 discussed above regarding “a second specific condition.” For the purpose of further examination, the limitation has been interpreted as “a second condition.”

Claims 7 and 8 are rejected using the same rationale as applied to claim 4 regarding “close to.” For the purpose of further examination, the limitations have been interpreted as determining whether the output satisfies a predetermined condition and the brain age matching actual age of corresponding human subjects.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davatzikos et al. (US 2016/0239969 A1, effective filing date: Feb. 14 2015), in view of Siemionow et al. (US 2020/0357119 A1, effective filing date: May 9 2019), hereinafter referred to as Davatzikos and Siemionow, respectively.
Regarding claim 1, Davatzikos teaches a model training method for an electronic device, the method comprising:
establishing a brain condition prediction model according to a training set, wherein the training set comprises a plurality of first human brain images identified as healthy (Davatzikos ¶0029: “The subject matter described herein relates to methods, systems, and computer readable media for automated detection of abnormalities in medical images … in brain magnetic resonance images (MRIs) and/or other medical images”; Davatzikos ¶0035: “ADM 102 may include functionality for defining a dictionary of images from a plurality of images representing normative anatomical and/or functional variations among a healthy population for various biological systems and/or anatomical features. For example, ADM 102 may access a data storage containing a plurality of training samples”);
adjusting at least one parameter in the brain image prediction model according to a validation set, wherein the validation set comprises a plurality of second human brain images identified as healthy (Davatzikos ¶0041: “ADM 102 may include functionality for re-defining a 
inputting a plurality of third human brain images identified as unhealthy in a testing set into the brain condition prediction model with the adjusted at least one parameter to obtain a plurality of first predicted brain condition corresponding to the plurality of third human brain images respectively (Davatzikos ¶0009: “The abnormality detection module is configured … to use the dictionary in a sparse decomposition that attempts to decompose the target image into a normal part plus a residual, to soft/hard classify each voxel of the target image as normal or abnormal based on results of the sparse decomposition, and to re-iterate the procedure of registration and abnormality detection, by progressively increasing the degree of flexibility/elasticity in deforming source to target images”; Davatzikos ¶0055: “each voxel of the target image will be given an abnormality score and/or classified as normal or abnormal based on results of the sparse decomposition”);
determining whether the plurality of first predicted brain ages satisfy at least one first specific condition (Davatzikos ¶0087: “Under the additional assumption that (P1) admits a unique solution … we may rewrite it in the following two constrained forms, min∥y−Ax∥1 subjectto ∥x∥1=∥x*∥1 or min∥y−Ax∥1 subjectto ∥x∥1≦∥x*∥1”; Davatzikos ¶0102: “(P1) starts to break down when approximately 40% of y is corrupted. In our case, this implies that abnormalities have a much higher chance of being represented by Ax than by r when the fraction of abnormalities in a block exceeds 40%”); and
completing training of the brain age prediction model when the plurality of first predicted brain ages satisfy the at least one first specific condition (Davatzikos Fig. 3: the abnormality is detected; Davatzikos Fig. 15: 1510).
Davatzikos further teaches that all of the analyzed images are annotated with the subjects’ ages (Davatzikos ¶0125: “All scans are manually inspected to ensure they do not include any visible pathologies, beyond those common within the subjects' age range (e.g. peri-
Note that the term “brain age” is not specifically defined by the claims or the specification. ¶0022 of the specification states, “that each of the first human brain images in the training set is marked with an actual age of a subject in the image, and a brain age of a healthy subject may be identical to (or close to) the actual age of the subject” and therefore, the term “brain age” has been interpreted as a subject’s age with respect to brain conditions.
Pertaining to the same field of endeavor, Siemionow teaches predicting brain ages using a model (Siemionow Abstract: “A method for determining a brain age, the method comprising the following: providing a brain age determining convolutional neural network (CNN) (200)”; Siemionow ¶0002: “Although the changes associated with brain aging are not explicitly pathological, with increasing age comes increased risk of neurodegenerative disease and dementia”; Siemionow ¶0047: “The training process of the brain age determining CNN 200 is carried out as shown in FIG. 3. The objective of the training for the CNN 200 is to tune the parameters of the CNN 200, so that the network is able to determine the brain age”).
Davatzikos and Siemionow are considered to be analogous art because they are directed to brain image analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for automated detection of brain abnormalities (as taught by Davatzikos) to predict the brain age (as taught by Siemionow) because the combination allows prediction of neurodegenerative diseases such as Alzheimer’s disease or dementia (Siemionow ¶0002).

claim 2, Davatzikos, in view of Siemionow, teaches the model training method as claimed in claim 1, wherein the step of establishing the brain age prediction model according to the training set further comprises:
performing tissue segmentation on each of the plurality of first human brain images to obtain a first brain gray matter image (Davatzikos ¶0074: “The patient-specific warping approach is customary in multi-atlas segmentation method (e.g. [1, 32]) and has the advantage that the pathological regions will be kept intact during the spatial normalization”; Davatzikos ¶0165: “The proposed framework is applied to the log Gray Matter-RAVENS maps for abnormality detection. As all RAVENS maps reside in the same standardized template space (atlas) by definition, we only need to perform the detection part of the framework”);
normalizing the first brain gray matter image to a coordinate space system and establishing an image template corresponding to the first brain gray matter image (Davatzikos ¶0114: “We now address two assumptions that we have made implicitly so far: 1) all images have been non-linearly aligned to an unspecified coordinate system, and 2) such a registration step can be robust in the presence of abnormalities, i.e., the registration may accurately align the normal regions, while relaxing the deformation around the abnormalities instead of aggressively matching normal regions to abnormal ones (or vice versa)”);
obtaining a plurality of first brain features among a plurality of brain features according to the first brain gray matter image normalized to the coordinate space system, wherein a number of the plurality of first brain features is less than a number of the plurality of brain features (Davatzikos Fig. 3: the number of pixels/voxels corresponding to the abnormality (shown in black) is less than the number of pixels/voxels corresponding to the entire image, i.e., the first brain features correspond to the abnormal pixels and the brain features correspond to the pixels present in the image being analyzed); and
establishing the brain age prediction model according to the plurality of first brain features and a machine learning algorithm (Davatzikos ¶0066: “Pathology in the test image is Siemionow Abstract: “providing a brain age determining convolutional neural network (CNN)”).

Regarding claim 3, Davatzikos, in view of Siemionow, teaches the model training method as claimed in claim 2, wherein the step of normalizing the first brain gray matter image to the coordinate space system further comprises:
performing a spatial normalization operation to normalize the first brain gray matter image to the coordinate space system (Davatzikos ¶0040: “We ADM 102 may include functionality for incorporating the decomposition and/or classification results into another round of spatial alignment (registration)”; also see Davatzikos ¶0114 discussed above).

Regarding claim 4, Davatzikos, in view of Siemionow, teaches the model training method as claimed in claim 2, wherein the step of obtaining the plurality of first brain features among the plurality of brain features according to the first brain gray matter image normalized to the coordinate space system further comprises:
performing an independent component analysis operation on the first brain gray matter image normalized to the coordinate space system to obtain a brain structural covariance network formed by the plurality of brain features (the limitation “structural covariance network” has been interpreted as positively correlated brain regional anatomical measurements between of brain regions, i.e., how structural properties of different brain regions are related to one another. Davatzikos ¶0038: “ADM 102 may be configured to use l1-norm minimization for determining a normal component and a residual component in a target image”; Davatzikos Fig. 4; Davatzikos ¶0078: “the resulting highly correlated columns in A provide an additional structure that is useful for our purpose”; Davatzikos ¶0112: “We fix the location-specific dictionary As to be the top eigenvectors of the sample covariance matrix that explain 95 percent Davatzikos ¶0215: “Finding imaging patterns of structural covariance via non-negative matrix factorization” by Resnick and Davatzikos, incorporated by reference); and 
obtaining the plurality of first brain features in the brain structural covariance network, wherein accuracy of predicting a brain age by using the plurality of first brain features is close to accuracy of predicting the brain age by using the plurality of brain features (Davatzikos ¶0138: “The registration accuracy at each iteration is quantified in the following manner” Davatzikos ¶0168: “At each iteration, the robustness and accuracy of the registration can improve by leveraging the detection outcome. The registration improvement in turn can benefit subsequent detection steps”).

Regarding claim 5, Davatzikos, in view of Siemionow, teaches the model training method as claimed in claim 2, wherein the step of adjusting the at least one parameter in the brain age prediction model according to the validation set further comprises:
performing the tissue segmentation on each of the plurality of second human brain images to obtain a second brain gray matter image; normalizing the second brain gray matter image to the coordinate space system and aligning the second brain gray matter image with the image template; obtaining a plurality of second brain features corresponding to the plurality of first brain features respectively according to the second brain gray matter image aligned with the image template; inputting the plurality of second brain features into the brain age prediction model to obtain a second predicted brain age corresponding to the second brain gray matter image; and performing the step of adjusting the at least one parameter in the brain age prediction model when the plurality of second predicted brain ages do not satisfy a second specific condition (Davatzikos ¶0007: “the method includes receiving a target image, deformably registering to the target image or to a common template a subset of images from a plurality of images, wherein the subset of images is associated with a normal variation of an imaging signal, such as an anatomical or functional image, defining a dictionary based on the Davatzikos ¶0009: “re-iterate the procedure of registration and abnormality detection, by progressively increasing the degree of flexibility/elasticity in deforming source to target images … This process is iterated until convergence (e.g., when no additional change is induced by this procedure)”; Davatzikos ¶0074: “At each iteration, the robustness and accuracy of the registration improve by leveraging the detection results, either through CFM or image inpainting. The updated registration output in turn leads to refined abnormality detection”).

Regarding claim 6, Davatzikos, in view of Siemionow, teaches the model training method as claimed in claim 2, wherein the step of inputting the plurality of third human brain images identified as unhealthy into the brain age prediction model with the adjusted at least one parameter to obtain the plurality of first predicted brain ages corresponding 5to the plurality of third human brain images respectively further comprises: performing the tissue segmentation on each of the plurality of third human brain images to obtain a third brain gray matter image; normalizing the third brain gray matter image to the coordinate space system and aligning the third brain gray matter image with the image template; 10obtaining a plurality of third brain features corresponding to the plurality of first brain features respectively according to the third brain gray matter image aligned with the image template; and inputting the plurality of third brain features into the brain age prediction model to obtain a third predicted brain age corresponding to the third brain gray matter image in the plurality of first 15predicted brain ages (Davatzikos ¶0007, ¶0009 & ¶0074 discussed above – the process is re-iterated to refine the results, including forming definitions of normality and abnormality).

claim 10, Davatzikos, in view of Siemionow, also teaches an electronic device comprising an input circuit and a processor coupled to the input circuit, wherein the processor is configured to perform the operations of claim 1 (Davatzikos ¶0008: “the system includes a computing platform. The computing platform includes at least one processor and memory. The computing platform comprises an abnormality detection module utilizing the at least one processor and the memory”; Davatzikos ¶0010: “Exemplary computer readable media suitable for implementing the subject matter described herein include non-transitory devices, such as disk memory devices, chip memory devices, programmable logic devices, and application specific integrated circuits”). Therefore claim 10 is rejected using the same rationale as applied to claim 1 discussed above.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davatzikos et al. (US 2016/0239969 A1, effective filing date: Feb. 14 2015), in view of Siemionow et al. (US 2020/0357119 A1, effective filing date: May 9 2019), and further in view of Zaharchuk (US 2020/0381096 A1, effective filing date: Jun. 3 2019), hereinafter referred to as Davatzikos, Siemionow, and Zaharchuk, respectively.
Regarding claim 7, Davatzikos, in view of Siemionow, teaches the model training method as claimed in claim 1, wherein the step of establishing the brain age prediction model according to the training set further comprises: 
inputting the plurality of first human brain images into the model to adjust parameters until output images of the decoder are close to input images; arranging the brain age prediction model, wherein the brain age prediction model comprises the network with the adjusted parameter and a plurality of fully connected layers; and inputting the plurality of first human brain images into the network with the adjusted parameter to obtain first compressed representation data and training the plurality of fully connected layers according to the first compressed representation data until the plurality of third predicted brain ages outputted by the Siemionow ¶0055-¶0058: “the neural network adjusts its internal parameters, which include the weights in the internal convolutional layers of the dimensions W×H×D (they include 3D convolutional kernels), which denote the width and height and depth, respectively, with W, H and D being positive integers and the weights of the additional fully connected layers. During training, the network repeatedly performs the following steps in certain embodiments: the step of determining the age based in the input MRI imaging data, the computation of the difference between the actual age (as given in the training data) and the determined age. The update of weights according to the gradient back-propagation method based on the steepest descent gradient algorithm or one of its variants”; Siemionow Fig. 2).
However, Davatzikos, in view of Siemionow, does not appear to explicitly teach arranging an auto encoder, wherein the auto encoder comprises an encoder and a decoder.
Pertaining to the same field of endeavor, Zaharchuk teaches arranging an auto encoder, wherein the auto encoder comprises an encoder and a decoder (Zaharchuk ¶0109: “Deep Learning Model Implementation: Two deep learning models were constructed to predict ground truth … The model architecture was a 2D encoder-decoder with a U-net structure, shown in FIG. 15. In brief, each encoder layer consists of three convolutional layers with 3×3 kernels, batch normalization, rectified linear unit (ReLU) activation layer, and 2×2 max-pooling”).
Davatzikos, in view of Siemionow, and Zaharchuk are considered to be analogous art because they are directed to brain image analysis and neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for automated detection of brain abnormalities and prediction the brain age (as taught by Davatzikos, in view of Siemionow) to use a neural network architecture having an encoder and decoder (as taught by Zaharchuk) because the combination can concatenate the data in encoder layers to retain high-resolution information (Zaharchuk ¶0109).

Regarding claim 8, Davatzikos, in view of Siemionow and Zaharchuk, teaches the model training method as claimed in claim 7, wherein the step of adjusting the at least one parameter in the brain age prediction model according to the validation set further comprises: 
adjusting weights of the plurality of fully connected layers in the brain age prediction model according to the plurality of second human brain images until a plurality of fourth predicted brain ages outputted by the brain age prediction model are respectively close to actual ages of the plurality of second human brain images (Siemionow ¶0055-¶0058 discussed above teaches that the neural network adjusts the weights; Zaharchuk Fig. 15 shows that the input and output images match while concatenating the data and retaining the high-resolution information).

Regarding claim 9, Davatzikos, in view of Siemionow and Zaharchuk, teaches the model training method as claimed in claim 7, wherein the step of training the plurality of fully connected layers according to the first compressed representation data further comprises: 
performing a flattening operation to convert the first compressed representation data into flattening data; and training the plurality of fully connected layers according to the flattening data (Zaharchuk Fig. 15 teaches that following the pooling layer, the resultant data is flattened to an array “1x1 conv-linear”, wherein the 962x12 is flattened to 962x1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667